~:/   . . ·"
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I   I'l
                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRJCT OF CALIFORNIA

                             United States of America                                JUDGMENT IN A CRIMINAL CASE
                                        v.                                           (For Offenses Committed On or After November I, 1987)



                              Norberto Torres-Jarquin                                Case Number: 3:19-mj-21594


                                                                                     Defendant's Attorney!


        REGISTRATION NO. 84610298                                                                                     APR l 5 2019
        THE DEFENDANT:                                                                    CLER!<, t'.":. n<.~-c.;·-:;;· cou T
         [:g] pleaded guilty to count(s) 1 of Complaint                                 sourn:::JJ ,;:::.1i11·~1 c.c c;"'.Llf:._R~fl
         D was found guilty to count( s)                                               ----·--- --·-·---- ·-
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                   Nature of Offense                                                            Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

         D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                   dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ~    TIME SERVED                          D                                         days

         [:gj Assessment: $10 WAIVED [:g] Fine: WAIVED
         [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                             charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monda~ril 15, 2019
                                                                                  Date of Imposition of Sentence


        Received
                      DUSM
                           ~2r                                                    HtilJJ.itr::::LoCK
                                                                                  UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                       3: l 9-mj-21594
